PRICE, Judge,
dissenting:
I agree with the majority as to the Pa.R.Crim.P. 1100 conclusion. I believe, however, that the evidence justified a grading of the offense in the first degree. All of the stolen items, having a stipulated value of $831,1 were audio-visual equipment. The testimony cited by the majority (N.T. 69) on this point states specifically four items but the witness went on to say “I think there’s some other things but I’m not sure.” (N.T. 69). The same witness later testified that in addition to the items specifically identified she thought, although was not positive, that appellant had brought other audio-visual items into the house (N.T. 70). I am satisfied that the judgment of sentence should be affirmed.

. The items and value of $831 are listed in the Information.